Appeal by the defendant from a judgment of the Supreme' Court, entered in the office of the clerk of Oswego county on the 25th day of October, 1906, upon the verdict of a jury rendered at the Oswego Trial Term for §4,112.03 damages and costs; also from an order denying the defendant’s motion for a new trial made upon the minutes and entered in said clerk’s office on the 24th day of October, 1906.
Judgment and order reversed and new trial ordered, with costs to the appellant to abide event. Held, that there is no evidence tending to show that the injuries of which the plaintiff complains were caused by any negligence on the part of the defendant. All concurred, except Spring and Kruse, JJ., who dissented in an opinion by Kruse, J.
The action is brought to recover damages for personal injuries sustained by the plaintiff while in the defendant’s employ. A fire occurred in the defendant’s factory burning the plaintiff’s face and other parts of her body, which the plaintiff claims occurred through the negligence of the defendant.